Title: From George Washington to William Irvine, 16 April 1783
From: Washington, George
To: Irvine, William


                        
                            Sir
                            Head Quarters 16th April 1783
                        
                        In reply to your favor of the 28th of March I have to observe, that it is probable that a dissolution of the
                            Army is not far distant—but as it is uncertain when the proclamation of peace & Cessation of hostilities will be
                            ordered by Congress—and as it is of much Importance for the reasons mentioned by yourself, among others, that you should
                            be present at your post previous to, & at the takg place of that Event—I have to desire that you will proceed
                            immediately to Fort Pitt, where your Influence & prudence may be much needed.
                        Particular Instructions respectg the Security & Disposition of the Stores after disbandg the
                                Troops now in Garrison, it is not in my power to give you at this Time; these
                                you will probably soon receive from the Secrty at War, and will depend upon the Arrangements which
                            shall be adopted for a Peace Establishment, which are now under Consideration: On this decision also will probably depend
                            the Length of Time which will be necessary for you to remain at the Post.
                        The Pay Master Genl is now taking Measures for formg his Settlement with the Army—in his Arrangement the
                            whole are to be included and will undoubtedly extend to the Garrison of Fort Pitt.
                        The Happy Event of a general Peace diffuses very universal satisfaction—with great sincerity, I return you my
                            Congratulations on that great Occasion, and beg you to accept my Thanks for the good wishes which you apply personally to
                            myself. With much Regard I am Sir
                    Geo. Washington